DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
 Terminal Disclaimer
	The Terminal Disclaimer filed 9/7/2022 has been approved. The double patenting rejection is hereby overcome.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 10, 21-24, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jordan et al. (US Pub No 2016/0325129 A1).
Re claim 1, Jordan et al. show a method comprising:
receiving pressurant at an inner filter (Fig. 2, 26) of an integral component (20), wherein the pressurant is received via an opening (36) at a first end of the inner filter (26), wherein the integral component (20) is configurable for receiving and diffusing the pressurant and includes an outer shell (Fig. 2, 50/Fig. 5, 150) having a fixed position  around the inner filter, wherein the outer shell (50/150) includes a shell surface having a first plurality of holes (130) positioned between a first end and a second end of the outer shell (50/150), wherein the first end of the outer shell (50/150 at 22) is positioned proximate the first end of the inner filter (26) and the second end of the outer shell (50/150 at 24) is positioned proximate a second end of the inner filter (26), and wherein the outer shell (50/150) tapers from the first end of the outer shell to the second end of the outer shell such that the outer shell forms a frustum (paragraph 0030); and
diffusing the pressurant received at the opening (36) at the first end of the inner filter (26) from the integral component (20), wherein diffusing the pressurant from the integral component (20) comprises:
initially diffusing the pressurant from the inner filter (26) through a second plurality of holes (holes of the screen basket 26; paragraph 0025) positioned in the inner filter (26) between the first end and the second end of the inner filter (26); and
subsequently diffusing the pressurant through the first plurality of holes (130) in the shell surface of the outer shell (50/150).
Re claim 2, Jordan et al. show causing the pressurant to further diffuse outward at an upward angle (Fig. 5, 130/150, also Fig. 2, internal of 58) from the integral component (20).
Re claims 3 & 22-24, Jordan et al. show causing the pressurant to further diffuse outward at the upward angle from the integral component involves using one or more of a lip extending around a perimeter of the second end of the outer shell (Fig. 2, internal at 58), a conic surface (Fig. 2, at 55) angled away from the first end of the outer shell formed by the second end of the inner filter and the second end of the outer shell, or a frustum configuration (paragraph 0030) formed by the outer shell (Fig. 5, 150).
Re claim 4, Jordan et al. show the first end (Fig. 5, 150 at 22) of the outer shell (50/150) has a greater circumference than the second end (150 at 24) of the outer shell (50/150). 
Re claims 5 & 21, Jordan et al. show one or more portions of the shell surface (Fig. 5, 150) of the outer shell lacks respective holes of the first plurality of holes.
Re claim 6, Jordan et al. show respective holes in the first plurality of holes (Fig. 5, 130) in the shell surface of the outer shell (50/150) are larger than respective holes in the second plurality of holes (holes of the screen basket 26; paragraph 0025) in the inner filter (26).
Re claim 9, Jordan et al. show the integral component further comprises:
a flange (Fig. 2, 30) coupled to the first end of the inner filter (26), wherein the flange is configurable for coupling the integral component such that the opening (36) at the first end of the inner filter is in pressurant communication with a pressurant source (42).
Re claim 10, Jordan et al. show the second end of the inner filter (Fig. 2, 26) extends into an angled groove (at 55) formed in the second end of the outer shell (50/150) such that the angled groove (at 55) closes the second end of the inner filter (26) and prevents received pressurant from leaking out of the inner filter (26) at the second end of the inner filter (26).
Re claim 28, Jordan et al. show the first end and the second end of the outer shell (50/150) have circular configurations (paragraph 0030).
Re claim 30, Jordan et al. show the first end (Fig. 5, 150 at 22) of the outer shell (50/150) has a first configuration and the second end (150 at 24) of the outer shell has a second configuration, and wherein the first configuration differs from the second configuration (different diameters equate to a different configuration).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US Pub No 2016/0325129 A1) in view of Griffiths (US Pat No 3,687,375).
Re claim 7, Jordan et al. discloses all aspects of the claimed invention but does not disclose one or more holes in the first plurality of holes in the shell surface of the outer shell has a diamond configuration.
However, Griffiths discloses a fuel nozzle with a plurality of holes having a diamond configuration (col. 2, line 29 and 39).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the first plurality of holes in the outer shell surface of Jordan et al. have a diamond configuration as taught by Griffiths for the spray characteristics that the angles of the orifices would provide.
Re claim 8, Jordan et al. discloses all aspects of the claimed invention but does not disclose one or more holes in the first plurality of holes in the shell surface of the outer shell has a teardrop configuration.
However, Griffiths discloses a fuel nozzle with a plurality of holes having a teardrop configuration (col. 2, lines 41-43).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the first plurality of holes in the outer shell surface of Jordan et al. have a teardrop configuration as taught by Griffiths for the spray characteristics that the angles of the orifices would provide.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US Pub No 2016/0325129 A1) in view of Wilkie et al. (US Pat No 5,582,742).
Re claim 25, Jordan et al. disclose all aspects of the claimed invention but do not teach coupling the integral component at a position inside a tank near an opening of the tank.
However, Wilkie et al. show an integral component (Fig. 1, 20) at a position inside a tank (40) near an opening (24) of the tank (40).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the integral component of Jordan et al. positioned inside a tank as taught by Wilkie et al. to feed in a mixture (Wilkie – col. 6, lines 1-4) or to control dust (Jordan – paragraph 0003).
Re claim 26, Jordan et al. as modified by Wilkie et al. show diffusing the pressurant received at the opening (Jordan – Fig. 2, 36) at the first end of the inner filter (Jordan – 26) from the integral component comprises diffusing the pressurant toward inner sidewalls of the tank (Wilkie – Fig. 1, 40).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US Pub No 2016/0325129 A1) in view of Smith et al. (US Pub No 2017/0341003 A1).
Re claim 27, Jordan et al. disclose all aspects of the claimed invention but does not teach generating the integral component via a layer-upon-layer generation process.
However, Smith et al. teach generating an integral component via a layer-upon-layer generation process (paragraph 0015 – “the filter housing and the filter element are formed in a layer-wise manner by additive manufacturing”).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the integral component of Jordan et al. generated via a layer-upon-layer generation process as taught by Smith et al. for a simple and cost-effective manufacturing process (Smith – paragraph 0015).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US Pub No 2016/0325129 A1).
Re claim 29, Jordan et al. disclose all aspects of the claimed invention but does not teach an octagonal configuration.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first end and the second end of the outer shell have octagonal configurations, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Further, no criticality is apparent for the claimed shape.
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. Regarding applicant’s argument that “Jordan discloses a rotary fluid discharge nozzle that enables ‘rotation of the rotor about the tubular portion of the nozzle head,’ which does not disclose or suggest ‘wherein the integral component is configurable for receiving and diffusing the pressurant and includes an outer shell having a fixed position around the inner filter,’ as recited in amended claim 1.” While applicant is correct in that Jordan does disclose a rotary fluid discharge nozzle as described, the limitation in question only requires the outer shell to have “a fixed position around the inner filter” for which as can plainly be seen in, for instance, figure 2 of Jordan, element 50 as part of the outer shell does indeed have a fixed position around the inner filter.
Next, applicant states that “the frustoconical rotor 150 shown in figures 5 of Jordan and the frustoconical surface portion 134 shown in figure 1 of Jordan have respective orientations that are not oriented in the same direction as the frustum formed by the outer shell as received in amended claim 1” however this argument is somewhat confusing. Claim 1 requires an inner filter, which includes an opening at first end, and an outer shell, wherein “the first end of the outer shell is positioned proximate the first end of the inner filter and the second end of the outer shell is positioned proximate a second end of the inner filter, and wherein the outer shell tapers from the first end of the outer shell to the second end of the outer shell such that the outer forms a frustum” for which Jordan explicitly demonstrates an inner filter, 26, with an opening, 36, at the first end of the inner filter. Said opening, 36, being positioned in the base, element 22, from which as seen in figure 5, the rotor 150 tapers from the first end at 22 to the, opposite, second end at 24 thus forming a frustum and conforming to the claim language. From this and the portions of Jordan cited by applicant which seem to discuss altering the pattern of dispersal and not the relative positions of the components themselves, it would appear Jordan explicitly teaches the newly amended limitation to claim 1. 
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752